Exhibit 10.42

Director Compensation Summary

Annual Retainer. Each non-management director is paid an annual retainer of
$190,000 in quarterly installments, following the end of each quarter of
service. Of this amount, 40% (or $76,000) of the annual retainer is paid in cash
and 60% (or $114,000) is paid in deferred stock units (“DSUs”). Instead of
receiving a cash payment, non-management directors may elect to have 100% of
their annual retainer paid in DSUs; provided, however, that no more than 25,000
DSUs may be granted to any non-management director in any one calendar year
pursuant to the terms of the 2004 Genworth Financial, Inc. Omnibus Incentive
Plan, as amended, under which the DSUs are awarded. To the extent this limit
would be exceeded, the remainder of a director’s annual retainer will be paid in
cash.

Deferred Stock Units. The number of DSUs granted is determined by dividing the
DSU value to be delivered by the fair market value of our common stock on the
date of grant. Each DSU represents the right to receive one share of our common
stock in the future, following termination of service as a director, as set
forth below. DSUs accumulate regular quarterly dividends, if any, which are
reinvested in additional DSUs. The DSUs will be settled in shares of common
stock on a one-for-one basis beginning one year after the director leaves the
Board in a single installment or installments over ten years, at the election of
the director. Additionally, grants of DSUs made after January 1, 2010,
regardless of whether a non-management director elects to convert his DSUs on a
single date or in a series of annual installments, will convert and settle in
shares of common stock earlier upon the death of the non-management director.

Fee for Lead Director. As additional compensation for service as Lead Director,
the Lead Director receives an annual cash retainer of $20,000.

Fees for Committee Chairs. As additional compensation for service as
chairperson, the chairperson of the Audit Committee receives an annual cash
retainer of $15,000. Each other standing committee chairperson receives an
annual cash retainer of $10,000.

Matching Gift Program. The company offers a matching gift program that provides
for the matching of employee and director charitable contributions pursuant to
the contribution guidelines established by the Genworth Foundation. Each
non-management director is eligible for the matching of charitable contributions
on a dollar-for-dollar basis, up to a maximum matching contribution of $15,000
during any calendar year.

Reimbursement of Certain Expenses. Non-management directors are reimbursed for
travel expenses to attend Board and committee meetings and to attend director
education seminars, in accordance with policies approved from time to time.

The compensation arrangements set forth above are effective as of January 1,
2010.